Case 1:20-cr-00008-TSK-MJA Document 1 Filed 02/24/20 Page 1 of 2 PageID #: 1


                                                                                                  ~IL~
                      UNITED STATES DISTRICT COURT FOR THE                                      FE8
                       NORTHERN DISTRICT OF WEST VIRGINIA                              ~              21 2020
                                                                                            DIS
                                                                                           W 7~~?ic~
  UNITED STATES OF AMERICA,                                                                 ~LiNc



                                                      Criminal No.             ‘2~ 0
                                                      Violation:
  JAMES PATRICK LEWIS,                                             18 U.S.C.   § 666(a)(1)(A)
                         Defendant.                                            ~



                                      INFORMATION

       The United States Attorney charges that:

                                          COUNT ONE

                                      (Federal Program Fraud)

        1.     West Virginia University (“WVU”) is a public research university with its main

campus located in Morgantown, West Virginia.

       2.      At all relevant times, the defendant, JAMES PATRICK LEWIS, was a nine-

month employee of WVU in the position of a tenured, full professor within the university’s physics

department.

       3.      Beginning on or about March 28, 2018, and continuing up to on or about August

30, 2019, in the Northern District of West Virginia and elsewhere, the defendant, JAMES

PATRICK LEWIS, being an agent of West Virginia University, a State agency, said agency

receiving in the one year period beginning March 28, 2018, benefits in excess of $10,000 under a

Federal program involving a grant, embezzled, stole, and obtained by fraud, property worth at least

$5,000 that was under the care, custody, and control of such agency, that is, a release from teaching



                                                  1
Case 1:20-cr-00008-TSK-MJA Document 1 Filed 02/24/20 Page 2 of 2 PageID #: 2



duties equivalent to approximately $20,189.00 in salary, in violation of Title 18, United States

Code, Section, 666(a)(1)(A),



                                                   WILLIAM POWELL
                                                               ~.


                                                   United States Attorney

                                                   Jarod J. Douglas
                                                   Assistant United States Attorney




                                               2
